DETAILED ACTION
This office action is a response to the remarks filed on October 1, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2021, October 4, 2021 and December 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on December 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,778,528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 7-10, filed October 1, 2021, with respect to the rejection of Claims 13-32 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 13-32 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 13-32 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments in the appeal brief filed on October 1, 2021 have been fully considered and have been found to be persuasive. These remarks have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as presented. The closest prior art found is as follows: Zhang et al. (US 2013/0297770), Haddad et al. (US 2015/0169340), Wu et al. (US 2018/0278541) and Singh (US 10,326,830)

Prior art reference Zhang is directed to a method and technique for autonomous selection of a Data Center Cluster (DCC) for fulfilling a cloud computing service request, including a technique for grouping data centers (DCs) in a cloud network according to a ranking of eligible DCCs based on selection criteria. In various embodiments, the selection criteria may include a cluster performance metric, a cluster resource equivalence metric, a balance of resource performance metric, a DCC load index, or combination thereof (Zhang Abstract; Figure 1-3; Paragraph [0019-0036]).
Prior art reference Haddad is directed to a scheme for virtualizing a remote physical device, e.g., customer premises equipment (CPE), at a cloud-based data center connected to a network. In one embodiment, a virtual switch operating at the CPE is operative to monitor device events at the CPE. When a device is connected to a CPE port, a virtual device port is created that Haddad Abstract; Figure 1, 3 and 5; Paragraph [0002-0010 and 0034-0036]).
Prior art reference Wu is directed to a software-defined data center and a service cluster scheduling and traffic monitoring method. Wu discloses reception of a service request by an access node from an edge device (Figure 2 and 5). The access node identifies a service cluster from the request. The access node further determines an edge switch (multipath hub) to service the request and connectivity data is returned to the edge device in response to the service request. Wu discloses as shown in Figure 1 and 2 different external networks and tenant networks where a user branches and connects to a particular service provided by an edge switch device for communication to a particular service node in a service cluster utilizing the connectivity data facilitated by the SDN controller. Wu fails to particularly disclose using the connectivity data to establish a tunnel between the edge device in the branch network and the particular multipath hub in the enterprise datacenter (Wu Abstract; Figure 1, 2 and 5; Paragraph [0003-0006, 0008, 0076-0082]).
Prior art reference Singh is directed to techniques and interfaces for facilitating multipath tunneling to a service offered at several data centers. The techniques can include forwarding a network packet to be processed by a service, the service offered on each datacenter such that the network packet can be processed interchangeably at each datacenter. The techniques can also include, selecting one of the multipath groups for outputting of the network packet to the datacenter corresponding to the selected multipath group for processing by the service, the selecting based upon a cost to process the network packet at a respective one of the datacenters 
In particular Singh discloses facilitating service request in which a multipath group is selected based on the request received and the various multipath groups available. The multipath group corresponds to a datacenter with an intervening second network domain between a device and the corresponding data network. Singh discloses utilizing a tunnel and encapsulating a network packet for tunneling the network packet through the second domain. Singh fails to explicitly disclose using the connectivity data to establish a tunnel between the edge device in the branch network and the particular multipath hub in the enterprise datacenter (Singh Abstract; Figure 9, 10 and 12; Column 4-5, 10-12 and 14-15). 

Regarding Claim 13 and 23, the prior art of record fail to teach, alone or in any reasonable combination, as required by the independent claims, “….receiving, from the edge device of the branch network, a connection request to connect to a multipath hub; selecting a particular multipath hub from a cluster of available multipath hubs to forward traffic to and from the first branch location from at least one other branch location; and returning to the edge device a set of connectivity data for the edge device to use to establish tunnel connectivity to the particular multipath hub.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 21 and 31, the prior art of record fail to teach, alone or in any reasonable combination, as required by the independent claims, “….receiving, from the first and second edge devices respectively of first and second branch networks, a connection request to connect to a multipath hub; selecting first and second multipath hubs from a cluster of available multipath hubs to forward traffic to and from the first and second branch locations from at least one other branch location; and returning to the first and second edge devices respectively first and second sets of connectivity data respectively for the first and second edge devices to use to establish first and second tunnel connectivity to the first and second multipath hubs respectively.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414

/IVAN O LATORRE/Primary Examiner, Art Unit 2414